Citation Nr: 1716496	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss, assigning a noncompensable rating, effective March 23, 2010.  A notice of disagreement was filed in November 2011 with regard to the disability rating assigned.  A statement of the case was issued in May 2014, and a substantive appeal was received in May 2014.

The Veteran testified at a Board hearing in December 2016; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in October 2011 and August 2014 to assess the severity of his hearing loss.  He received hearing aids in 2014.  At the Board hearing, the Veteran asserted that his hearing loss had worsened.  12/06/2016 Hearing Transcript at 10.  Specifically, he asserts that he is having problems with speech recognition and has problems hearing his grandchildren and soft-spoken people.  Id. at 8, 11-12.  In light of the foregoing testimony, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327; VAOPGCPREC 11-95 (1995)).  It is also noted that a VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. Mar. 6, 2017), at *10 (holding that the regulations "require VA examiners to elicit information from a claimant concerning the functional effects of his or her disability").

Additionally, updated VA treatment should be associated with claims file on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding VA treatment records regarding hearing loss from April 2014 to present.

2.  After completing #1, schedule the Veteran for a VA audiological examination for the purpose of determining the severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination. 

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss.  Please provide a comprehensive rationale for any discussion.  


3.  After completion of the above, review the expanded record and readjudicate entitlement to a compensable disability rating for bilateral hearing loss, to include consideration of § 3.321(b)(1), as appropriate.  If the benefit sought is not granted in full, the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



